ROONEY, Justice.
Appellant-plaintiff instituted this action to recover damages for breach of contract in that she was not given notice of termination of her initial contract teaching status pursuant to § 21-7-105, W.S.1977. The trial court found generally for appellees-de-fendants and made findings of fact and conclusions of law with reference thereto.
The required notice is set forth in § 21-7-105:
“An initial contract teacher who has taught in the system continuously for a period of at least ninety (90) days shall be hired on an annual basis and shall be notified in writing of termination, if such is the case, no later than March 15 of each year.”
The word “termination” as used therein is defined in § 21-7-102(a)(viii), W.S.1977:
“ ‘Termination’. — The failure of the board of trustees of a school district in Wyoming to reemploy a teacher at the end of a school year in any given year.”
Appellant words the issues on appeal as follows:
“1. Was Plaintiff an initial contract teacher who was entitled to notice of termination * * * pursuant to W.S. § 21-7-105 (Rep.Ed.1977)?
“2. May a school district unilaterally create a classification of teacher outside the purview of the Wyoming Teacher Employment Law ?
“3. Is the ‘notice of termination’ provision of W.S. § 21-7-105 (Rep.Ed.1977) a right conferred upon initial contract teachers which serves a public purpose or public interest, and therefore, unwaiva-ble?
“4. If the notice provision of W.S. § 21-7-105 (Rep.Ed.1977) is waivable, did the Plaintiff knowingly, intentionally, voluntarily and unequivocally waive her rights under W.S. § 21-7-105 (Rep.Ed. 1977)?
“5. Did the Plaintiff receive adequate notice of termination pursuant to W.S. § 21-7-105 (Rep.Ed.1977)?”
There is no dispute over the fact that appellant was an initial contract teacher.1 She had taught in appellee school district during part of the 1976-77 school year and was employed to teach during the 1977-78 school year. This action was predicated upon termination of her employment at the end of this second year. Issue number 1 is answered in the affirmative.
We also answer issue number 5 in the affirmative inasmuch as we agree with the trial court that appellant received adequate notice of termination pursuant to § 21-7-105.
Thus, we affirm, and need not address issues numbered 2, 3 and 4 concerning special classifications and waiver since answers to them, either way, would not change the result in this matter.
Appellant was employed by appellee to replace a teacher given one year maternity leave during the school year 1977-78. The contract given appellant recited that it was for “one year only.” Before appellant signed the contract, she was given a detailed explanation of her status as a substitute replacing a teacher on maternity leave, and that the contract was for one year only. She was specifically told that she would not have any expectation of continued employment, but would be required to reapply and be interviewed for a position if one was desired in a subsequent year.
*1366During the school year (on January 17, 1978), appellant was given a written evaluation which was signed by her. It reflected that she was performing under “a one-year replacement contract.”
In April, 1978, appellant indicated by means of a letter to the assistant superintendent of her understanding that she was on notice of her termination at the end of the school year. She there said that she would like to teach under a “regular contract” in the next year. Her understanding of such is further evidenced by the fact that she taught during the school year 1976-77 as a substitute teacher under a contract similar to the 1977-78 one. She was not then given additional notice of termination, but she recognized the fact of termination and reapplied for a position the next year. With notice, an initial contract teacher does not have an expectation of reemployment. O’Melia v. Sweetwater County School District No. 1, Wyo., 497 P.2d 540 (1972); Bertot v. School District No. 1, Albany County, Wyoming, 522 F.2d 1171 (10th Cir. 1975).
The statutory time for notification of termination is “no later than March 15 of each year.” The time is not designated as “in March,” or “between January 1 and March 15,” or as any specific time prior to March 15. If a one-year provision were placed in every initial teacher contract, substitute or otherwise, in an effort to circumvent the intent of § 21-7-105, supra, we would agree that its purpose was thwarted and hold the notice to be inadequate. Such universal and general notice could be no more than recognition that the contracts were initial teacher contracts and subject to a subsequent statutory notice of termination. But that is not here the situation. The evidence is substantial that both parties intended the contract to end in one year without further notice.
In construing contracts, our primary interest is to give effect to the intention of the parties. Marathon Oil Company v. Kleppe, 556 F.2d 982 (10th Cir. 1977); Amoco Production Company v. Stauffer Chemical Company of Wyoming, Wyo., 612 P.2d 463 (1980).
The purpose of the statutory notice prior to March 15 of the school year is to give the teacher time to seek employment elsewhere in the next school year. Bonar v. City of Boston, 369 Mass. 579, 341 N.E.2d 684 (1976). In this instance, appellant was well advised of the one-year notice of the employment, and the notice was not a universal notice placed in the contracts of all initial contract teachers. Rather, appellant received specific notice of the year-end termination, and she was able to prepare for employment elsewhere in the next school year. The purpose of § 21-7-105, supra, was properly fulfilled.
The problem here presented to us could have been avoided by giving appellant an additional notice during the first two weeks of March, but with the specific notifications given in this case, there was compliance with the statutory notice requirement.
Affirmed.

. The definitions of a continuing contract teacher and an initial contract teacher are set forth in § 21-7 — 102(a)(ii) and (iv), W.S.1977, as follows:
“(ii) ‘Continuing Contract Teacher’. — (A) Any initial contract teacher who has been employed by the same school district in the state of Wyoming for a period of three (3) consecutive school years, and has had his contract renewed for a fourth consecutive school year; or
“(B) A teacher who has achieved continuing contract status in one (1) district, and who without lapse of time has taught two (2) consecutive school years and has had his contract renewed for a third consecutive school year by the employing school district; * * * * * *
“(iv) ‘Initial Contract Teacher’. — Any teacher who has not achieved continuing contract status.”